Citation Nr: 0310151	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  00-01 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for residual of 
frostbite of the feet.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from May 1956 to April 1958.  

In March 1989, the Board of Veterans' Appeals (Board) denied, 
in part, service connection for frostbite of the feet.  

In April 1990, the Board, in part, found that new and 
material evidence had not been submitted to reopen the claim 
for frostbite of the feet.  The veteran appealed the decision 
to the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").  In October 1991, the Court 
remanded the case to the RO for compliance with VA's "duty 
to assist."  While the case was in remand status, the 
veteran, in November 1992, withdrew his appeal of the issue 
for frostbite.  

In January 1997, the Board found that new and material 
evidence had not been submitted to reopen the claim for 
residuals of frostbite of the feet.  The veteran appealed the 
decision to the Court.  However, in August 1997, the Court 
dismissed the appeal for failure to comply with Rule 3(e).  

By rating action in September 1997, the RO found that new and 
material evidence had not been submitted to reopen the claim 
for frostbite of the feet.  The veteran was notified of this 
decision and did not appeal.  

This matter comes before the Board on appeal from an April 
1998 decision by the RO which found that new and material 
evidence had not been submitted to reopen the claim for 
residuals of frostbite of the feet.  The Board remanded the 
appeal to the RO for additional development in March 2001.  


FINDINGS OF FACT

1.  Service connection for frostbite of the feet was last 
finally denied by an unappealed rating decision by the RO in 
September 1997.  

2.  The additional evidence received since the September 1997 
rating decision is new and material and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  


CONCLUSIONS OF LAW

1.  The September 1997 RO decision which denied service 
connection for frostbite of the feet is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2002).  

2.  New and material evidence has been submitted to reopen 
the claim of service connection for frostbite of the feet.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5108, 
5126 (West 2002); C.F.R. §§ 3.104(a), 3.156(a), 20.1105 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  The Act and implementing 
regulations, among other things, eliminates the well-grounded 
claim requirement and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  

As a general rule, the change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  In this case, the veteran has been given every 
opportunity to provide evidence to support his claim, and all 
notification and development actions needed to render a fair 
decision on the issue have been accomplished.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Through past actions 
of the VA, the veteran was informed of what evidence he was 
expected to provide VA and of the type of evidence needed to 
establish entitlement.  The veteran was advised of the 
evidence that had already been obtained in the Statement of 
the Case (SOC) issued in December 1999, and in the 
Supplemental Statement of the Case (SSOC) issued in December 
2002.  All pertinent records from VA and non-VA sources 
identified by the veteran have been obtained and associated 
with the claims file, and he has not alleged the presence of 
any additional available evidence which would be pertinent to 
his claim.  

It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented."  38 U.S.C.A. § 5103A(f).  

It should also be noted that the regulation pertaining to the 
definition of new and material has been amended.  38 C.F.R. 
§ 3.156(a) (2002).  However, this amendment is effective only 
for claims filed on or after August 29, 2001.  Consequently, 
the current appeal will be decided under the old version of 
§ 3.156(a) as is outlined in the decision below.

New & Material

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2002).  

As noted above, service connection for frostbite of the feet 
was last finally denied by the RO in September 1997.  Because 
the present appeal does not arise from an original claim, but 
rather from an attempt to reopen a claim which was denied 
previously, the Board must bear in mind the important 
distinctions between those two types of claims.  In order to 
reopen a claim which has been previously finally denied, the 
claimant must present new and material evidence.  38 U.S.C.A. 
§ 5108 (West 2002).  

Under the applicable law, the Secretary must reopen a 
previously and finally disallowed claim when "new and 
material evidence is presented or secured with respect to a 
claim."  38 U.S.C. A. § 5108.  Section 7105(c), Title 38, 
U.S.C.A. provides that a final decision that is not appealed 
"will not thereafter be reopened or allowed, except as may 
otherwise be provided by regulations not inconsistent with 
this title."  New and material evidence is defined by 
regulations as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002).  

The evidence of record at the time of the March 1989 Board 
decision included private medical records dated from 1974 to 
1975; VA medical records from 1987 to 1988, a copy of a local 
police report dated in March 1988, and a letter from Dr. E. 
L. Hendrix, dated in August 1988.  The Board noted that the 
veteran's service medical records were not available and were 
likely destroyed in the 1973 fire at the National Personal 
Records Center (NPRC).  The private medical records made no 
mention of frostbite and showed no evidence of treatment for 
any foot problems.  The first mention of frostbite of the 
lower extremities was noted by way of history on a VA 
hospital report in September 1987.  The diagnosis at that 
time included peripheral vascular disease and venous 
insufficiency.  The letter from Dr. Hendrix noted a history 
related by the veteran of frostbite of the feet in service, 
and included findings of vascular and neurological damage.  

In April 1990, the Board considered additional private 
medical evidence that made no mention of frostbite, and 
concluded that the evidence was not new and material.  

In January 1997, the Board considered additional private 
medical records from 1960 to 1991, which did not show any 
treatment or complaints of frostbite.  

The evidence of record at the time of the final rating 
decision in September 1997 included all of the evidence 
discussed above and VA progress notes from 1996 to 1997.  The 
additional VA progress made no mention of any treatment for 
frostbite.  

The recently submitted evidence includes a February 1999 VA 
examination report in which the veteran gave a history of 
exposure to the cold during service.  The report included a 
diagnosis of history of cold injury to both feet, and chronic 
neuritis and abnormal toenails "which may be secondary to 
that exposure."  

The VA diagnosis relates the veteran's current lower 
extremity symptoms to military service.  Thus, the report is 
material as it provides additional probative information and 
is so significant that it must be considered in order to 
decide fairly the merits of the claim for frostbite of the 
feet.  38 C.F.R. § 3.156.  Having decided that VA report is 
new and material, there is no need to discuss whether the 
other evidence is likewise new and material as the claim will 
be reopened solely on the basis of this evidence.  

Next, the Board must consider whether there are any due 
process issues as addressed by the Court in Bernard v. Brown, 
4 Vet. App. 384 (1993).  Pursuant to Bernard, the Board must 
consider whether addressing the claim on a de novo basis 
would cause prejudice to the veteran.  In this regard, the 
Board finds that additional development is necessary to 
fulfill the duty to assist under 38 U.S.C.A. §§ 5103A, 
5107(b), and to afford the veteran an opportunity to present 
evidence and argument in support of his claim.  


ORDER

To the extent that new and material evidence has been 
submitted to reopen the claim of service connection for 
frostbite of the feet, the appeal to reopen is granted.  




REMAND

In view of the favorable decision by the Board that new and 
material evidence has been submitted to reopen the claim for 
frostbite of the feet, the RO must now consider the issue on 
a de novo basis.  Additional development is required prior to 
adjudication of this issue.  

The evidentiary record includes several conflicting medical 
opinions as to the etiology of the veteran's symptoms 
involving his feet.  The diagnoses on a VA Discharge Summary 
report in September 1987 included venous insufficiency and 
peripheral vascular disease; the impression on a private 
medical report in November 1997 was chronic peripheral 
neuropathy; the VA examiner in February 1999 noted chronic 
neuritis and abnormal toenails, and opined that it may be 
secondary to a history of cold injury in service; a private 
report dated in November 1988 and received in December 2001 
noted decreased sensation in the lower extremities and marked 
dystrophic skin changes in the lower extremities, and a 
private EMG/NCV study in March 2002 indicated that there were 
no significant neuropathic findings.  The record also shows 
that the veteran underwent a lumbar laminectomy in December 
1995 and that he had continued neuropathic problems in his 
lower extremities.  In light of the conflicting medical 
reports, the Board finds that additional development is 
necessary.  

Lastly, a report from the Social Security Administration 
(SSA) indicated that the veteran was award disability 
benefits from January 1978.  During the February 1999 VA 
medical examination, the veteran reported that he began 
receiving SSA benefits in 1991.  However, the Administrative 
Decision awarding benefits is not of record.  "Part of the 
Secretary's obligation is to review a complete record.  VA is 
required to obtain evidence, including decisions by 
administrative law judges from the SSA, and to give that 
evidence appropriate consideration and weight."  Baker v. 
West, 11 Vet. App. 163 (1998).  These records should be 
obtained and associated with the claim folder.  Murincsak v. 
Derwinski, 2 Vet. App. 363, 369 (1992).  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claim, the case is 
REMANDED to the RO for the following action:  

1.  The RO should take appropriate steps 
to contact the veteran and request the 
names and addresses of all VA and non-VA 
health care providers who have treated 
him for any foot problems since his 
discharge from service.  Of particular 
interest are any records for treatment 
immediately after service.  Based on his 
response, the RO should attempt to obtain 
copies of all such records from the 
identified sources, and any additional VA 
records not already obtained, and 
associate them with the claims folder.  
Also, the entire discharge summary report 
from VAMC Mountain Home Tennessee in 
September 1987 should be obtained.  

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's award of 
Social Security disability benefits in 
1979 and/or 1991, including the 
administrative decisions and the medical 
records relied upon concerning his claim.  

3.  The veteran should be afforded a VA 
vascular examination to determine the 
nature and, if possible, etiology of the 
his bilateral foot symptoms.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The examiner 
should express an opinion as to whether 
it is at least as likely as not that any 
identified foot symptoms are related to a 
cold injury, as opposed to other 
intervening causes.  In formulating a 
response, the physician should utilize 
the highlighted phrase which sets forth 
the standard of proof necessary to grant 
a claim.  The clinical findings and 
reasons upon which any opinion is based 
should be clearly set forth.  

4.  The veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  If the 
medical opinion from the VA physician 
does not include an adequate response to 
the specific opinion requested, the 
report must be returned for corrective 
action.  38 C.F.R. § 4.2 (2002).  

6.  After the requested development has 
been completed, the RO should review the 
veteran's claim.  The RO should 
adjudicate the merits of the claims based 
on all the evidence of record and all 
governing legal authority, including the 
VCAA of 2000 and implementing 
regulations, and any additional 
information obtained as a result of this 
remand.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  
If the veteran fails to appear for any 
examination, the letter(s) notifying him 
of the date and place of the examination 
should be included in the claims folder.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


